BorgWarner Inc.


 
World Headquarters
3850 Hamlin Road
Auburn Hills
Michigan 48326, USA
Tel: +1 248-754-9200
 
kevinnowlanborgwarner_image1.jpg [kevinnowlanborgwarner_image1.jpg]





March 8, 2019


Kevin A. Nowlan




Dear Kevin:


I am pleased to confirm our offer to you to join BorgWarner Inc. effective April
1, 2019 or such earlier date as you and we may agree (“Start Date”). The details
regarding the position, compensation and other support that will be provided are
included below.


1.
Position: The position being offered is Executive Vice President and Chief
Financial Officer. In this position, you will be based out of the BorgWarner
World Headquarters in Auburn Hills, Michigan. You will report directly to me.



2.
Base Salary & Management Incentive Plan: The annualized target cash compensation
will be $1,377,500, less applicable taxes and withholdings. This represents an
annual base salary of $725,000 ($60,416.67 per month) and an annual 2019
Management Incentive Plan (“MIP”) target bonus opportunity of 90% of your base
salary or $652,500. The MIP does not constitute a promise of payment. Your
actual MIP payout will depend on the Company’s financial performance and it is
subject to, and governed by, the terms and requirements of the MIP. The actual
bonus payout for 2019 will be based on company performance results and will be
prorated from your Start Date. Bonus payments are typically made in February
each year.



3.
Long-Term Incentive Plan: In this position, you will also be eligible to
participate in the BorgWarner Inc. 2018 Stock Incentive Plan (“SIP”). Awards
under the SIP are currently made in Performance Shares and Restricted Stock,
subject to Board of Directors approval and according to the SIP provisions.
Awards are typically made in February of each year. You will be eligible for an
award in 2020 equivalent to 250% of your base salary a value of $1,813,000 in
total. Two-thirds of this total value will be delivered in Performance Shares
(for the period that begins in 2020 and ends December 31, 2022) and one-third
will be delivered in Restricted Stock. The actual number of Performance Shares
paid out is dependent on Total Shareholder Return versus our peer group over the
performance period for 50% of the Performance Shares and on the Company’s
revenue growth versus the growth in vehicle production over the performance
period for the remaining 50% of the Performance Shares. There is a maximum
potential payout of 200% associated with the Performance Shares. Regarding the
Restricted Stock, fifty percent will vest on the second anniversary of the
grant; the remainder will vest on the third anniversary of the grant.



4.
Perquisite Allowance: With your position, you will also be eligible to receive a
perquisite allowance in the amount of $35,000 per year, paid semi-monthly. This
is intended to cover costs associated with lease/purchase of a vehicle along
with the associated maintenance costs, financial planning and tax preparation
advice.

 
5.
Sign-On Awards: To compensate you for certain forfeitures upon leaving your
previous employer and as an inducement to join the Company, you will be granted
the following awards:



(a)
An award of time-vesting restricted shares in such number of shares of the
Company’s common stock as equals the quotient of $3,900,000 divided by the Fair
Market Value (as defined under the Company’s 2018 Stock Incentive Plan) on the
date of the grant, and time vesting as to 45% of the shares on the first
anniversary of the grant date, 25% of the shares on the second anniversary of
the grant date and 30% of the shares on the third anniversary of the grant date
provided that you are employed on the respective vesting dates










--------------------------------------------------------------------------------

Kevin A. Nowlan
March 8, 2019
kevinnowlanborgwarner_image1.jpg [kevinnowlanborgwarner_image1.jpg]





(b)
A cash award in the amount of $500,000 payable on the next regularly scheduled
payroll date following the 30-day anniversary of your hire date, which is
contingent on you signing the attached Hiring Bonus Agreement (Enclosure).



6.
Severance. In the event that your employment is involuntarily terminated by the
Company without Cause at any time prior to the second anniversary of your Start
Date (other than a termination as provided under your Change of Control
Employment Agreement, in which case the Change of Control Employment Agreement
would control), you will be entitled to a cash severance in an amount equal to
twenty-four (24) months of your then-prevailing annual base salary, which shall
be payable in equal payroll installments (less applicable withholding taxes) for
a twenty-four (24) month period following the date of termination. In addition,
in the event that your employment is involuntarily terminated by the Company
without Cause, at any time, while any portion of the sign-on restricted stock
award at Section 5(a) is unvested, such unvested award will become vested. All
of the payments and vesting benefits in this Paragraph 6 are subject to your (i)
entering into a release of claims in a form acceptable to the Company within 30
days after your date of termination of employment and (ii) your compliance with
BorgWarner’s Non-Compete and Confidentiality Agreement (enclosed). Severance
payment will commence with the first full payroll period following the date that
the release of claims becomes irrevocable and the first such payment will
include a lump equal to such payroll installments as accrued from the date of
termination to the date of payment.



7.
Change of Control: You will enter into the Company’s Change of Control
Employment Agreement applicable to senior executives providing, among other
terms, severance payments upon certain terminations in an amount equal to two
times the sum of your base salary plus recent average bonus (as more
particularly described in the Change of Control Employment Agreement) and having
such terms as are set forth in the Company standard form of agreement
(Enclosure).



8.
BorgWarner Retirement Savings Plan: You will be eligible to participate in the
BorgWarner Retirement Savings Plan (RSP) which has three components (Enclosure):



▪
After sixty (60) days of employment, you will be eligible to participate in the
Company Retirement Account (CRA), in which the Company will contribute 4% of
your annual earnings plus 4% of your annual earnings in excess of the social
security taxable wage base ($132,900 in 2019).



▪
You may immediately participate in the second account, the Employee Savings
Account (SA), which allows you to contribute from 1% to 28% of your earnings and
the Company will match 100% up to 3% of your contributions into this account.



▪
Finally, the Retiree Health Account (RHA), in which you may contribute 1% to 3%
of your earnings and the Company will match 100% of your contributions up to
$500 per year.



9.
BorgWarner Retirement Savings Excess Plan: You will be eligible to participate
in BorgWarner’s Retirement Savings Excess Plan in accordance with terms and
conditions (Enclosure).



10.
Benefits: As a regular full-time employee of BorgWarner, you will also be
eligible to participate in the following benefit programs upon your start date:



▪
Medical and prescription drug insurance;

▪
Dental and vision insurance;

▪
Life insurance in the amount of two times your annual base salary up to a
maximum of $1,000,000 (you may purchase additional life insurance for yourself,
your spouse, and/or your dependents);

▪
Accidental Death & Dismemberment Insurance in the amount of one times your base
annual salary up to a maximum of $1,000,000;



            



--------------------------------------------------------------------------------

Kevin A. Nowlan
March 8, 2019
kevinnowlanborgwarner_image1.jpg [kevinnowlanborgwarner_image1.jpg]





▪
Travel accident insurance in the amount of five times your annual base salary up
to a maximum of $500,000;

▪
Short-term and long-term disability insurance;

▪
Health care and dependent care flexible spending accounts (FSA);

▪
Thirteen (13) Company paid holidays for the balance of 2019 (Enclosure);

▪
Twenty (20) paid vacation days in 2019



Your eligibility to participate in the above benefits, including the Retirement
Savings Plan and Retirement Savings Excess Plan, is governed by applicable law
ands and the benefit plan documents, both of which can change at any time.


This offer of employment is contingent upon approval of your appointment as
Chief Financial Officer by the Board of Directors and successful completion of
pre-employment hair drug testing, background verification including education,
SSN Verification, criminal background check, verification of your legal right to
work for BorgWarner in the United States and the signing of the BorgWarner
Non-Compete and Confidentiality Agreement (Enclosure). The employment resulting
from your acceptance is at-will of either party, and therefore, terminable by
you or BorgWarner Inc. at any time..
Additionally, by signing this offer letter, you represent that your employment
with BorgWarner shall not breach any agreement you have with any third party,
including your previous employer.
Kevin, we are confident that you will find this position both challenging and
rewarding, and I look forward to the opportunity to working with you in the
future.


Please indicate your acceptance of this offer by signing below and returning a
copy of this letter to me.


Sincerely,


/s/ Frédéric Lissalde


Frédéric Lissalde
President and Chief Executive Officer




Enclosures:
1.
Hiring Bonus Agreement

2.
Sample Change of Control Agreement

3.
Retirement Savings Plan

4.
BorgWarner Excess Plan

5.
Holiday Schedule 2019

6.
BorgWarner Employee Non-Compete and Confidentiality Agreement





I understand and accept this offer and the compensation and other support
provided as detailed above.






Acceptance: /s/ Kevin Nowlan                Date:     3/15/2019            
Kevin Nowlan




            

